UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hoursper response11 Under the Securities Exchange Act of 1934 (Amendment No. 15)* Monaco Coach Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 60886R 10 3 (CUSIP Number) 12/31/08 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in thisform are not required to respond unless the form displays a currently valid OMBcontrol number. SEC 1745 (3-06) CUSIP No.60886R 10 3 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Kay L. Toolson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 1,836,882 (1)(2) 6. Shared Voting Power -0- 7. Sole Dispositive Power 1,836,882 (1)(2) 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,836,882 (1)(2) 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 6.13% 12. Type of Reporting Person (See Instructions) IN (1) Includes options to purchase 80,097 shares of Common Stock exercisable within 60 days of 12/31/08. (2) Excludes performance shares to be awarded for 2008, the amount of which has not yet been determined. 2 Item 1. (a) Name of Issuer: Monaco Coach Corporation (b) Address of Issuer’s Principal Executive Offices: 91320 Coburg Industrial Way, Coburg, OR Item 2. (a) Name of Person Filing: Kay L. Toolson (b) Address of Principal Business Office or, if none, Residence: c/o Monaco Coach Corporation 91320 Coburg Industrial Way, Coburg, OR (c) Citizenship: United States (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 60886R 10 3 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment advisor in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). 3 Item 4.Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount benefically owned: 1,836,882 Common Stock held at 12/31/08 (1)(2) (b) Percent of class:6.13% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,836,882 (1) (2) (ii) Shared power to vote or to direct the voteN/A (iii) Sole power to dispose or to direct the disposition of1,836,882 (1) (iv) Shared power to dispose or to direct the disposition ofN/A Item 5.Ownership of Five Percent or Less of a Class Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8.Identification and Classification of Members of the Group Not applicable. Item 9.Notice of Dissolution of Group Not applicable. Item 10.Certification (a)The following certification shall be included if the statement is filed pursuant to §240.13d-1(b): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. (b)The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. (1) Includes options to purchase 80,097 shares of Common Stock exercisable within 60 days of 12/31/08. (2) Excludes performance shares to be awarded for 2008, the amount of which has not yet been determined. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 9, 2009 Date /s/ Kay L. Toolson Signature Kay L. Toolson, Chief Executive Officer and Chairman Name/Title The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative other than an executive officer or general partner of the filing person, evidence of the representative's authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties for whom copies are to be sent. Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See18U.S.C. 1001) 5
